Citation Nr: 1637262	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a musculoskeletal and/or neurological disability manifested by pain of the arms and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1981 to March 1990.  The Veteran's awards and commendations include the Army Service Ribbon, Overseas Service Ribbon, Army Commendation Medal with 1st Oak Leaf Cluster, Army Achievement Medal with 1st Oak Leaf Cluster, Non-Commissioned Officer Professional Development Ribbon, and the Army Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the claim in August 2014 and August 2015 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In addition to the issue listed above, the Board notes that the Veteran has filed a substantive appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and requested a hearing in Washington D.C. at the Board's central office.  Although the issue has been certified to the Board by the RO, as the file has not yet been activated and the hearing not held no further consideration will be made herein and the issue will be addressed in a subsequent Board determination.


FINDING OF FACT

A chronic musculoskeletal and/or neurological disability manifested by pain of the arms and hands disability was not shown in service, is not otherwise related to service, and may not be presumed to have occurred therein.


CONCLUSION OF LAW

Entitlement to service connection for a chronic musculoskeletal and/or neurological disability manifested by pain of the arms and hands disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided VA examinations in February 2012, October 2014, and October 2015, as well as a December 2015 addendum opinion to the October 2015 examination report.  Read in combination, the Board finds these examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the October 2014 and October 2015 VA examination reports, the December 2015 addendum opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, however, there is no presumed service connection because the Veteran was not diagnosed with arthritis of the cervical spine, shoulders, or any joint of the right or left upper extremity within one year of separation from service.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that he has a bilateral upper extremity disability that is manifested by pain running from the neck down through the shoulders and arms into the hands.  Although he does not recall precisely when the problems first began, he contends that their onset was sometime during his active service.

The Veteran's service treatment records contain several complaints regarding the neck, shoulders, and upper extremities.  Initially, the Board notes that the Veteran did have treatment on several occasions for skin problems involving the upper extremities, but there is no lay or medical evidence to suggest that these problems are related to his current difficulties on appeal.  Otherwise, in January 1982, the Veteran complained of right hand pain after hitting his hand on a pole while going upstairs.  The assessment was a contusion.  In April 1982, the Veteran had abrasions to his left arm following a motor vehicle accident.  In June 1983, the Veteran complained of migratory joint pain that first appeared in his feet and later in his hands, then legs, then shoulders, back, knees, elbows, and wrist.  The assessment was migratory joint pains.  In January 1986, the Veteran had a jammed left thumb.  X-rays were negative.  In June 1986, he injured his shoulder rowing a boat.  In June 1989, the Veteran reported a one-week history of pain in the front right area of the neck with no known trauma.  Prior and subsequent service treatment records, however, discuss only a multi-year history of low back pain and fail to mention any ongoing neck pain.  The closest complaints to the neck were problems involving T1-T3, such as in February 1989 when the Veteran reported back pain for  years.  Another service treatment record from the same day, by contrast, included complaints of chronic low back pain.

Post-service records include the Veteran's June 1990 VA orthopedic examination, based on his claims for entitlement to service connection for back and right foot disabilities.  The Veteran described pain in the lumbosacral area of the spine, but did not discuss cervical spine pain.

In March 2001, the Veteran indicated that about one month previously he had fallen asleep in his recliner and on awakening had a "crook" in his neck.  The pain had not gone away and, indeed, had gotten worse.  The pain was in the right side of the neck and radiated to the right shoulder.  He denied paresthesias in the arms or hands.  On examination, there was tenderness in the right lateral neck muscles.  March 2001 x-rays showed minimal early degenerative changes of the cervical spine and a history of neck pain.  

In January 2006, the Veteran reported that he had been driving down the road and started having neck pain and tingling in the hands with a feeling that the hands were locking up and drawing up at the same time.  In March 2006, the Veteran reported pain in the neck spreading down the shoulders.  The impression was cervical spondylosis.  A May 2006 VA treatment record noted that an MRI showed changes consistent with cervical radiculopathy.  In August 2006, the Veteran sought treatment for intractable pain in the neck.  The pain was shooting, sharp, cramping, and constant.  The pain had been worse over the last 1 to 3 months.  The Veteran was diagnosed with cervical radiculitis, which subsequently was changed to a diagnosis of cervical radiculopathy.  Epidural steroid injections provided some temporary relief.  In August 2007, the Veteran reported pain radiating from the neck to the trapezius and down the arms, with the right arm pain worse than the left.  The pain had been getting worse over the past 6 to 9 months and the Veteran first noticed the pain in 2006.

The Veteran was afforded a VA examination in February 2012.  The Veteran reported chronic neck pain and a history of cervical radiculopathy.  He claimed the problem originated in service, but was unsure if he was treated for the problem during service.  His main contention and basis for his claim for entitlement to service connection was pain radiating down both arms to the hands.  The pain was constant with intermittent numbness and tingling, but did not involve weakness.  He denied specific joint problems in the shoulders, elbows, and hands.  The examiner did not provide an opinion as to the etiology of the problems because there were no objective findings as to the shoulders, elbows, and hands.  The examiner failed to address the cervical radiculopathy.

An April 2013 MRI of the neck showed degenerative stenosis at C3-C4 through the C5-C6 intervertebral nerve root canals bilaterally and minimal compression of the spinal cord at C5-C6.  In November 2013, the Veteran described occasional neck pain / stiffness, but denied a history of cervical neck trauma / pain.  The cervical radiculopathy was noted to be stable on current medication.

In February 2014, the Veteran reported pain in his neck and legs.  He had difficulty turning his neck.  He denied paresthesia and other joint redness, pain, or swelling.  The treatment provider did not provide a diagnosis of a neck or upper extremity disability.  

The Veteran was afforded a VA examination in October 2014.  The examiner noted a diagnosis of cervical radiculopathy and also noted that there was known cervical osteoarthritis.  The Veteran reported constant pain and numbness in both arms.  On examination, muscle strength, reflexes, and sensation were normal in the bilateral upper extremities.  Following examination, the examiner concluded that it was less likely than not that the Veteran's cervical spine disability and related upper extremity radicular problems were incurred in or caused by service.  The rationale was that the service treatment records included numerous complaints of and treatment for low back problems, but not for the neck.  Moreover, it was unlikely that, given the records, a neck condition would have developed in the service that would result in long term sequelae such as upper extremity radiculopathy.  That said, the examiner found the Veteran's history during the exam to be competent and his thought processes to be logical and insightful.  Finally, the examiner noted that the Veteran's reports and other evidence were congruent with the medical literature regarding sequelae of sprains and strains.

In July 2015, the Veteran complained of ongoing radiating neck pain.  On examination, muscle strength and sensation in the hands, arms, and shoulders was normal.  The diagnosis was cervical degenerative disc disease.  

The Veteran was afforded a VA examination in October 2015.  The examiner indicated that the Veteran did not have cervical radiculopathy and did not note a specific diagnosis.  The Veteran reported shooting pains down his shoulders into both arms starting 4 to 5 years previously.  The pain had gotten progressively worse since that time.  Flare-ups occurred at least twice a month and sometimes weekly and the Veteran had difficulty moving during the flare-ups.  Range of motion of both shoulders was normal on examination, including with repetitive motion.  Muscle strength was normal, without evidence of atrophy.  No left shoulder rotator cuff problem was documented, but there was positive testing with respect to the right shoulder, including positive Hawkins' Impingement Test, Empty-can Test, and External Rotation / Infraspinatus Strength Test.  At that time, VBMS was unavailable and the examiner could not provide an opinion regarding the etiology of the Veteran's problems.

A December 2015 addendum opinion by another medical professional noted that the Veteran was competent to report the symptoms he had experienced since service regarding his hands, arms, neck, and shoulders.  The reviewer noted that in 2006 the Veteran had been diagnosed with cervical spondylosis with radiating shoulder pain.  That said, the reviewer concluded that there was no objective evidence to support a direct or indirect relationship, including aggravation, between the cervical radiculopathy and the Veteran's current bilateral shoulder pain.  The in-service upper extremity problems were acute in nature and resolved during service, including the April 1982 left arm injury in a motor vehicle accident requiring 60 stitches, October 1982 left finger sprain, January 1982 right hand contusion, and the various treatments for skin problems of the upper extremities.  In addition, the June 1986 report of left shoulder pain was due to an injury from rowing a boat and was diagnosed as mild right shoulder tendonitis.  During a February 1989 Report of Medical History the bilateral upper extremities were normal on examination.  As such, it was less likely than not that the Veteran's current upper extremity condition was caused or aggravated by service, as the in-service problems were acute, self-limited, and resolved without complications.  As to the cervical radiculopathy diagnosed after separation from service, the reviewer discussed the prior VA examination reports and opinions and concluded that it was less likely than not that the Veteran's cervical radiculopathy was incurred in or caused by service and found the rationale in the October 2014 VA examination report in that regard compelling.  Finally, the reviewer concluded that it was less likely than not that there was a nexus between the current bilateral upper extremity problems and any of the Veteran's service-connected disabilities.  The rationale was that medical literature and studies lacked medically-based, clinical evidence to support an association between the problems.

Thus, the Veteran has a currently diagnosed cervical spine disability and likely a right shoulder disability.  The crucial inquiry, therefore, is whether such disabilities and any related upper extremity symptoms are related to any incident of service.  For the reasons and bases set forth below, the Board concludes they are not.

In reaching that conclusion, the Board finds the October 2014 VA examination report and December 2015 report addendum of significant probative value.  The medical professionals' opinions were based on information gleaned from interviews of the Veteran, his reported medical history, and the results of physical examinations.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the October 2014 examiner noted that the service treatment records included numerous complaints regarding the low back, but minimal mention of neck concerns.  It was unlikely given the records that a neck condition would have developed in the service that would result in long-term sequelae such as upper extremity radiculopathy.  Furthermore, the Veteran's current reported history was consistent with the medical literature regarding sequelae of sprains and strains.  The December 2015 addendum opinion for the October 2015 VA examination report discussed how the Veteran's in-service complaints regarding the shoulder, arms, neck, and hands were self-limited and acute and resolved without complications to the musculoskeletal and neurological systems.  In essence, there was a lack of objective, medically-based clinical evidence to support any association between the current neck, shoulder, and upper extremity problems and service.  The Board finds these conclusions to be fully explained and consistent with the evidence of record.  

The Board acknowledges that the August 2015 Board remand termed the October 2014 VA examination report flawed because the examiner found the Veteran's reports of a continuity of symptomatology competent, thoughtful, and logical, but still found that it was less likely than not that the current problems were related to service.  On reconsideration, however, the Board notes that the examiner explained that the Veteran's reports were "congruent with the medical literature regarding sequelae of sprains and strains" indicating that, although the examiner believed the Veteran's reports of pain, they were indicative of acute strains / sprains rather than the onset of a chronic condition.  As such, the rationale was consistent with the conclusion reached therein.  The August 2014 remand also criticized the report for relying on the impermissible premise that the Veteran did not have treatment for his neck in service; however, the examiner did not state that the Veteran had no treatment for the neck in service, but instead indicated only that the service treatment records showed "extensive treatment for the low back but minimal mention of neck concerns."  (Emphasis added.)  As documented above, the Veteran did complain of neck problems on one occasion during service, while reporting back problems on numerous occasions.  Thus, the October 2014 examiner's conclusions clearly are an accurate representation of the Veteran's in-service neck complaints.

The Board also acknowledges the Veteran's assertions that his current neck, shoulder, and upper extremity problems are related to his active service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as pain in those areas, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of neck, shoulder, and upper extremity problems that were first diagnosed multiple years after service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

Some of the Veteran's statements have suggested that he has experienced continuous neck, shoulder, and/or upper extremity symptoms from service.  The Board finds these assertions particularly problematic in light of his reports in March 2001 that his neck problems began one month earlier when waking up after falling asleep in a recliner.  Such a report is wholly consistent with his failure to discuss neck problems during numerous orthopedic examinations prior to 2001, including in June 1990 during his initial VA examination regarding his claims for orthopedic disabilities.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing neck, shoulder, and/or upper extremity problems from service that he would have reported such ongoing problems during his June 1990 VA examination or, more importantly, in March 2001 when discussing his ongoing neck problems.  To the extent that any of the Veteran's statements could be construed as an implicit assertion of a continuity of symptomatology, the Board finds such assertions not credible in light of the foregoing.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In reaching that decision, the Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced neck problems continuing from service.  Rather, this is a case in which the record includes explicit reports of onset of neck problems in approximately February 2001, many years after separation from service.  

To the extent that the Veteran's contentions can be interpreted as alleging a continuity of symptoms from service, the Board does not find these assertions credible and, as such, there is no basis for granting entitlement to service connection pursuant to the provisions of 38 C.F.R. § 3.303 (b), based on chronicity and continuity.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As to otherwise granting the claim on the basis that any disability of the neck, shoulders, and/or upper extremities was caused or aggravated by a service-connected disability, there is no lay or medical evidence to support such a proposition.  Indeed, the December 2015 VA examination report addendum specifically concluded that such a relationship did not exist, based on review of the scientific literature that showed no link between any of the Veteran's service-connected disabilities and his claimed problems.  As such, entitlement to service connection on a secondary basis is not warranted.

In summary, no medical professional has attributed the Veteran's current neck, shoulder, and upper extremity problems to his active service.  The Board does not find the Veteran's contention that such problems are related to service to be competent or credible evidence.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Entitlement to service connection for a musculoskeletal and/or neurological disability manifested by pain of the arms and hands is denied.

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


